UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6276



LARRY L. STEWART,

                                             Plaintiff - Appellant,

          versus


W.B. RABORG, State Police/Trooper,

                                              Defendant - Appellee.



                             No. 03-6567



LARRY L. STEWART,

                                             Plaintiff - Appellant,

          versus


W.B. RABORG, State Police/Trooper,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-03-41-AM)


Submitted:   September 11, 2003        Decided:   September 17, 2003
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry L. Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry L. Stewart seeks to appeal the district court’s orders

denying him leave to proceed in forma pauperis and dismissing his

42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.        See Stewart v. Raborg, No. CA-03-41-AM (E.D. Va.

filed Jan. 21, 2003 & entered Jan. 27, 2003; filed Mar. 10, 2003 &

entered Mar. 11, 2003). We dispense with oral argument because the

facts   and   legal     contentions   are   adequately   presented     in   the

materials     before    the   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED



                                       2